Citation Nr: 1047548	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  06-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of left eye 
trauma, status post cataract removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board previously remanded this case in 
August 2008 and March 2010.


FINDING OF FACT

The competent evidence of record supports the conclusion that the 
Veteran incurred left eye residual disability, specifically 
status post uncomplicated cataract extraction with subsequent 
yttrium aluminum garnet (YAG) laser capsulotomy, as a result of 
in-service trauma.


CONCLUSION OF LAW

Residuals of trauma to the left eye, consisting of status post 
uncomplicated cataract extraction with subsequent YAG laser 
capsulotomy, were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

During service, the Veteran was treated for a foreign object in 
his left eye in August 1991; this was removed in the same month.  
In October 1991, he was in a motor vehicle accident and was 
treated for blunt trauma to the head.  Specifically, he was noted 
to have hit the left orbit above the eye.   

Subsequent to service, the Veteran was treated at a private 
facility for a glare in the left eye for the last six to eight 
months beginning in April 1998.  At that time, it was reported 
that there was a "remote history of trauma" to the left eye 
about six years earlier, but this was noted to not be a heavy 
blow and to mostly represent some debris that blew into the eye.  
A similar history, of military trauma involving debris and not a 
heavy blow, was noted in a September 1998 ophthalmology record.  
In November 2000, following a preoperative diagnosis of a 
visually significant anterior cortical cataract of the left eye, 
the Veteran underwent phacoemulsification, intraocular lens 
implementation, temporal incision, left eye.  A "remote history 
of unknown trauma to the left eye with a visually-significant 
anterior cortical cataract" was noted.

The Veteran underwent a VA eye examination in January 2005, with 
an examiner who reviewed the claims file.  The examiner rendered 
an impression of a history of anterior subcapsular cataract that 
likely became visually significant as the Veteran underwent 
cataract surgery with posterior chamber intraocular lens 
implantation in the left eye.  The examiner found it unlikely 
that a remote corneal abrasion or foreign body in the left upper 
eyelid had contributed to the development of a cataract in the 
left eye.  The Veteran stated that there was no blunt head trauma 
during his motor vehicle accident.  The examiner, however, found 
it likely that the Veteran's cataract in the left eye was 
traumatic and was resolved of blunt head/ocular traumas in the 
past.  Other impressions included suspect glaucoma and 
pseudophakia, for which an evaluation regarding a YAG capsulotomy 
was recommended.

In a June 2005 statement, Sumam M. Abraham, M.D., noted that the 
Veteran was diagnosed with a cataract in the left eye in April 
1998 and had a history of trauma/foreign body damage to the eye 
in 1991.  Dr. Abraham rendered the opinion that "the cataract 
developed secondary to the trauma incurred while performing his 
duties in the Navy."  

Subsequently, in August 2007, the Veteran underwent a left eye 
YAG laser capsulotomy at a VA facility.  A May 2008 VA treatment 
record contains an assessment of status post traumatic cataract 
in the left eye "from metal vs left eye 1991."

During his May 2008 Travel Board hearing, the Veteran linked his 
left eye cataract to an October 1991 incident where a piece of 
metal "just flew right in my eye."  

A second VA eye examination was conducted in June 2010, again 
with an examiner who reviewed the claims file.  The examiner 
noted two possible etiologies for a left eye disability: contact 
with a metallic foreign body in August 1991, and head trauma to 
the left eye/periorbital area in October 1991.  Following an 
examination and a detailed review of the relevant past treatment 
records, the examiner rendered a diagnosis of status post 
uncomplicated cataract extraction with subsequent YAG laser 
capsulotomy of the left eye.  The examiner notably found that the 
original cataract was at least as likely as not a traumatic 
cataract caused by the injury sustained during a motor vehicle 
accident in October 1991.  Treatment records for the period 
immediately following the accident clearly documented trauma to 
the left head/periorbital area.  Furthermore, the description of 
the cataract in private medical records was consistent with a 
traumatic cataract.  Moreover, there was no other likely cause 
shown in the Veteran's medical records.  The examiner did note 
successful cataract extraction, with excellent vision now in both 
eyes and no functional limitations.  The examiner further 
diagnosed low risk normal tension glaucoma suspect, but this was 
noted to be secondary to optic disc appearance and a "race risk 
factor."  

On balance, the Board finds that the evidence supports the 
Veteran's claim.  The Veteran's history of both a debris injury 
and trauma to the left orbital region is fully documented in the 
service treatment records.  The opinion from the January 2005 VA 
examination report is of minimal probative value, as it is 
predicated on the incorrect factual premise that there was no 
trauma to the left eye region in service.  The June 2010 opinion, 
however, was based upon a claims file review and is supported by 
s a detailed rationale, with the examiner noting both private 
medical findings suggesting a trauma-related cataract and an 
absence of medical evidence to suggest another cause.  The 
examiner did note that, following surgery, the Veteran had 
excellent vision in both eyes and suffered no functional 
limitation.  The threshold question for the Board, however, is 
whether the Veteran has a current diagnosis that is etiologically 
related to service, not whether the disability is severe enough 
to be compensably disabling.  

Given the aforementioned favorable evidence, the Board finds that 
it is at least as likely as not that the Veteran incurred left 
eye residual disability, specifically status post uncomplicated 
cataract extraction with subsequent YAG laser capsulotomy, as a 
result of in-service trauma.  Service connection for this 
disability, as a residual of in-service left eye trauma, is 
accordingly warranted, and the claim is granted in full.

As a concluding matter, the Board has considered whether VA has 
fulfilled its notification and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts is 
required at this time.  Indeed, any such action would result only 
in delay.


ORDER

Service connection for residuals of trauma to the left eye, 
consisting of status post uncomplicated cataract extraction with 
subsequent YAG laser capsulotomy, is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


